[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              AUGUST 19, 2009
                                No. 08-15181                 THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                     D. C. Docket No. 07-00253-CV-CAP-1

SHELTON R. THOMAS,


                                                              Plaintiff-Appellant,

                                     versus

J. MCCOY,
APD ID No. 4136,

                                                             Defendant-Appellee.


                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                (August 19, 2009)

Before HULL, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Shelton R. Thomas, a Georgia state prisoner proceeding pro se, appeals the
district court’s denial of his motion to reconsider its order granting a default

judgment against City of Atlanta Police Officer James A. McCoy, but staying a

hearing on damages and entry of a final judgment until after Thomas’s release

from incarceration. On appeal, Thomas argues that the district court abused its

discretion by delaying a hearing and the entry of final judgment. However, on July

7, 2009, while this appeal was pending, the district court held a damages hearing

and issued an order indicating its intent to enter final judgment.1

       We construe the district court’s order as a certification that, if we remand the

case, the district court will enter a final judgment, which represents the relief

sought by Thomas in the instant appeal. Mahone v. Ray, 326 F.3d 1176, 1180

(11th Cir. 2003); Lairsey v. Advance Abrasives Co., 542 F.2d 928, 930-32 (5th Cir.

1976).2 Accordingly, we remand for further consideration so that the district court

may enter a final judgment.

       1
           The district court made its intent clear:

                 the court is prepared to enter[] a judgment on the plaintiff’s claims.
                 In light of the pending appeal on the motion for reconsideration
                 seeking a hearing on damages, which has now been rendered moot,
                 this court does not have jurisdiction to enter judgment. If the
                 Eleventh Circuit Court of Appeals will remand this case for further
                 reconsideration, this court will enter final judgment.

Thomas v. McCoy, Civil Action No. 1:07-CV-0253-CAP, slip op. at 1-2 (N.D. Ga. July 7, 2009).
       2
         In Bonner v. City of Prichard, Alabama, 661 F.2d 1206, 1207 (11th Cir. 1981) (en
banc), the newly-formed Eleventh Circuit adopted as binding precedent all of the decisions of
the former Fifth Circuit handed down prior to the close of business on September 30, 1981.

                                                       2
REMANDED.




            3